Exhibit 99.1 FOR IMMEDIATE RELEASE For further information contact: Annie Sun Investor Relations Department Country/City Code 8862 Tel: 2656-8096 annie.sun@gigamedia.com.tw James Huang Appointed Chief Executive Officer of GigaMedia TAIPEI, Taiwan, May 8th, 2017 – GigaMedia Limited (NASDAQ: GIGM) today announced that its Board of directors has appointed James Huang a.k.a Cheng-Ming Huang as its new chief executive officer upon the departure of Collin Hwang, who has resigned from his role as Chairman of the Board, a member of the Board, Chief Executive Officer and Chief Finance Officer. Collin Hwang’s resignation was accepted by the Board of Directors and effective on May 5th 2017. Currently he is still a large shareholder of Gigamedia. James Huang will also take over the positions of Chairman of the Board, a member of Board, and Chief Financial Officer of the Company, effective on the same date.
